Title: James Oldham to Thomas Jefferson, 17 February 1819
From: Oldham, James
To: Jefferson, Thomas


          
            
              Deare Sir
              Staunton February 17th 1819.
            
            For several mails past I have been expecting to heare of the Executive Council appointing the Trustees for the State universitey university, and by this time to of seen the Proctors advertisement in the Publick print, by the last mail from Richmond, I receiv’d infermation that it was thought no appointments would be made untill after the rise of the Legislature, if this be the case I expect the Trustees will not have a meeting until some time in April, and it will be the latter part of may before the worke will be let, the best season for getting of timber is nearly over and I Suppose the manegers will be very perticular in haveing Timber got in the proper seson and of good quallity, as it is very important for worke that is to be permanent. for some weeks past I have been indevering to ascertain the price ⅌ thousand of bordes Plank & scantling in the naberhood of the central college but have not receiv’d any infermation that is satisfactory, however I am inform’d Mr Pery has purchased all the good Timber in the naberhood that is conveniant to be got, and Intends to  set a very high price on it, provided he is not Successful in the undertakeing,—theare is an excellant tract of good Timber’d land in the edge of fluvanna but the best of the Timber is 7 to 8 miles distant from the Rivanna river, I think it is possable to get this land on resonable turmes, and have suppos’d it would anser to get lumber of the best qul quallity at this distance such as bordes and Plank; I intend shortly to set oute for the perpose of informing my-self fully on the subject, the Ironmongery I can get direct from Richmond on as Good terms as any other person. I intend to be a candidate for some of the worke and in case I should not succeed, I expect there will be another opening for some experianced person to serve as, under Proctor, or superindender.
            
              With Grate Resect I have the Honr to be Sir your Obt Sevent.
              J; Oldham
            
          
          
            P.S. I have Just receiv’d a letter from Mr yeamans Smith of Fredericks burge an Olde frend of mine, informing me of his intention to offer for the Carpenters & Joiners worke; he is a man studdy habits, and will no doubt be very Abelly Supported by Judge Brook & Mr Stanerd. I calculate on a number of applicants.
          
        